Citation Nr: 0901298	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nervous condition 
diagnosed as depression and anxiety. 

2.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from July 2004 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO) which (1) denied 
service connection for depression, and (2) denied service 
connection for chest pains, also claimed as residuals of 
pulmonary tuberculosis, because evidence submitted was not 
new and material. 

The veteran testified at an October 2008 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The issues of entitlement to service connection for (1) a 
nervous condition diagnosed as depression and anxiety, and 
(2) residuals of pulmonary tuberculosis, claimed as chest 
pain, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1979 rating decision, the RO 
denied service connection for chest pain, characterized as 
residuals of pulmonary tuberculosis.
 
2.  Evidence received since the March 1979 rating relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for residuals of pulmonary tuberculosis.

CONCLUSIONS OF LAW

1.  The March 1979 rating decision which denied service 
connection for chest pain, characterized as residuals of 
pulmonary tuberculosis, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the March 1979 rating 
decision is new and material; the claim for service 
connection for residuals of pulmonary tuberculosis is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 
20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In April 
2004 and August 2005 letters, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in a March 
2006 letter.  The RO readjudicated the case in a May 2006 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

The August 2005 VCAA notice letter provided the veteran with 
an explanation of the meaning of both "new" and "material" 
evidence; however, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the previous 
denial of service connection.  Although VA did not provide 
the veteran with adequate notice in regard to new and 
material evidence, in light of the Board's favorable decision 
on that issue, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service treatment records, VA and private 
treatment records, various lay statements, and a Board 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the veteran's claim 
for service connection for chest pain, characterized as 
residuals of pulmonary tuberculosis, in a March 1979 rating 
decision.  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The last final rating decision was in March 1979.  In that 
decision, the RO denied the veteran's initial claim for 
service connection because there was no evidence that the 
veteran's tuberculosis was reactivated by service and there 
were no objective findings of chest disease noted during 
service.  Evidence of record at the time of the March 1979 
rating decision included the veteran's service treatment 
records and private treatment records dated from 1970 to 
1978.  Service treatment records show that the veteran had 
been treated for pulmonary tuberculosis prior to service.  
The veteran was seen for multiple complaints of chest pain 
while in service.  Chest x-rays reflected minimal fibrotic 
stranding of the apices and several small areas of 
calcification, not suggestive of active disease.  The veteran 
was diagnosed with probable inactive granulomatous disease.  
Private treatment records dated from 1970 to 1978 show that 
the veteran was seen for complaints of chest pain.  There was 
evidence of old granulomatous disease shown on x-rays of the 
chest.  

Evidence received subsequent to the March 1979 rating 
decision pertaining to the veteran's claim includes (1) lay 
statements submitted by the veteran; (2) VA and private 
treatment records dated from 2002 to 2006; and (3) a October 
2008 Board hearing transcript.  This evidence is new in that 
it has not been previously submitted.

The Board finds that the new evidence submitted is material.  
In the veteran's lay statements and during his Board hearing, 
he described pre-service treatment for tuberculosis and in-
service chest pain which he attributed to aggravation of the 
residuals of tuberculosis that he contracted prior to 
service.  He indicated that while stationed in Korea, they 
trained much harder than in basic training, and this 
aggravated his chest pain.  VA and private treatment records 
reflect various current pulmonary diagnoses including 
emphysema; chronic obstructive pulmonary disease; inactive 
pulmonary tuberculosis; and evidence of granulomatous disease 
characterized by calcified mediastinal and hilar lymph nodes 
and fibrotic changes in the left upper lobe with pleural 
thickening and calcifications.  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for residuals of pulmonary tuberculosis.  
However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the veteran's claim.


ORDER

The claim of entitlement to service connection for residuals 
of pulmonary tuberculosis is reopened, and to this extent 
only, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

1.  Nervous Condition Diagnosed as Depression and Anxiety

Service treatment records show that on October 9, 1962, the 
veteran was referred for a psychiatric evaluation when seen 
at the 8th Cavalry Dispensary, APO 24.  Neither a psychiatric 
evaluation or in fact, any mental health records are 
associated with the veteran's service treatment records.  The 
RO should attempt to obtain any outstanding service mental 
health records of the veteran.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

The veteran has not been yet afforded a VA examination.  As 
noted above, it is not entirely clear that all of the 
veteran's service treatment records have been associated with 
the claims folder.  Service treatment records indicate that 
the veteran was referred for a psychiatric evaluation in 
service.  In a July 2008 lay statement, the veteran reported 
experiencing sadness and reclusiveness in service.  The 
veteran indicated during his Board hearing that his chest 
pain in service contributed to his anxiety and depression.  
VA and private treatment records show that the veteran has 
current diagnoses of depression and anxiety.  In light of the 
"low threshold" announced in McLendon v. Nicholson, the 
Board finds that a remand for a VA examination is necessary 
to determine if the veteran's currently diagnosed anxiety and 
depression is etiologically related to his military service.  




2.  Residuals of Pulmonary Tuberculosis

Service treatment records show that the veteran had 
preexisting pulmonary tuberculosis which was inactive.  He 
was seen in service for multiple complaints of chest pain, 
and had x-ray evidence of old granulomatous disease.  Post-
service treatment records show that the veteran was seen for 
complaints of chest pain in the 1970s.  The veteran has 
current diagnoses of emphysema, chronic obstructive pulmonary 
disease, inactive pulmonary tuberculosis, and evidence of old 
granulomatous disease.  The Board finds that a remand for a 
VA examination is necessary to determine if preexisting 
pulmonary tuberculosis was aggravated in service, and if so, 
whether the veteran has any current residuals of pulmonary 
tuberculosis; or, if the veteran has any pulmonary disability 
otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
custodian of service department records 
provide a copy of any mental health 
records of the veteran including any 
records of hospitalization and/or 
psychiatric treatment, to specifically 
include an October 1962 psychiatric 
evaluation (see October 9, 1962 
psychiatric evaluation referral from 
the 8th Cavalry Dispensary, APO 24).  
Efforts to obtain the records should 
continue until they are procured, 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain the records 
would be futile.  The response 
received, and any evidence obtained, 
should be associated with the claims 
file.

2.  After all available service records 
have been associated with the claims 
file, the veteran should be afforded a VA 
psychiatric examination to determine if 
currently diagnosed generalized anxiety 
disorder and/or major depressive disorder 
were incurred in service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must review 
the entire claims folder to include 
available service records.  

The examiner should identify all current 
psychiatric diagnoses and state whether 
any such diagnosed disorder is at least 
as likely as not related to the veteran's 
military service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  The examiner should specifically 
discuss findings contained in the 
veteran's available service records.  

3.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if pre-existing 
pulmonary tuberculosis was aggravated in 
service, and if so, whether the veteran 
has any current residuals of pulmonary 
tuberculosis; or, if the veteran has any 
pulmonary disability otherwise related to 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must review the entire claims file to 
include available service records and 
respond to the following: 

    a). Identify all pulmonary disorders 
present;

b.) As to each pulmonary disorder 
identified, indicate whether the 
evidence indicates that the pulmonary 
disorder(s) preexisted the veteran's 
military service;

c.) As to each pulmonary disorder found 
to have preexisted service, indicate 
whether the evidence of record 
demonstrates that such disorder 
permanently increased in severity 
during service, and if so, whether such 
worsening constituted either the 
natural progression of the disorder, OR 
whether such worsening constituted 
chronic aggravation due to service; 

d). As to any pulmonary disorder found 
not to have preexisted service, 
indicate whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.

The term "aggravation" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  

4.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


